                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )       Case No. 1:02-cr-72-002
v.                                                  )
                                                    )       Judge McDonough/Steger
DAVID SHROPSHIRE                                    )

                               MEMORANDUM AND ORDER

        DAVID SHROPSHIRE (“Defendant”) came before the Court for an initial appearance on
January 16, 2020, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the
Petition for Warrant for Offender under Supervision (“Petition”) [Doc. 270].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
the United States Constitution.

        The Court determined Defendant wanted to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Attorney Joe Austin to represent Defendant.

        Defendant was furnished with a copy of the Petition, and had an opportunity to review that
document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Kevin Brown
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
that he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. Defendant conferred with his counsel and
requested a preliminary and detention hearing. The Court immediately conducted the preliminary
hearing and detention hearing.

        The Government relied upon the allegations in the Petition [Doc. 270] and the testimony
of U.S. Probation Officer John Eppenger. The Petition includes a recitation of the violations of
conditions of supervision committed by Defendant, to wit, Defendant must not illegally possess a
controlled substance; Defendant must refrain from any unlawful use of a controlled substance;
Defendant must not communicate or interact with someone he knows is engaged in criminal
activity; and Defendant shall participate in a program of testing and/or treatment for drug and/or
alcohol abuse, as directed by the probation officer, until such time as he is released from the

                                                1
program by the probation officer.


        The Petition further sets forth a summary of facts, which facts were testified to by USPO
Eppenger. In summary, Defendant tested positive for—or admitted use of—illegal controlled
substances (primarily cocaine) on seven separate occasions; he failed to show up for a mandatory
drug test on one occasion; and he was less than cooperative with the staff at CADAS. The Court
finds that the evidence establishes that probable cause exists to support the various violations of
conditions of supervised release specified in the Petition [Doc. 270].

        With respect to the detention hearing, the undersigned is obligated to start with the
rebuttable presumption that Defendant is a danger to any other person or to the community and
that he poses a risk of flight. Based on the evidence adduced at the hearing, the Court concludes
that Defendant violated the conditions of supervised release. The Court further finds that
Defendant has not carried the burden of establishing by clear and convincing evidence that he does
not pose a danger to any other person or to the community or that he is not a risk of flight.
Consequently, the Court GRANTED the Government’s oral motion to detain Defendant pending
disposition of the Petition or further order of this Court.

       It is, therefore, ORDERED that:

           1. The evidence establishes that probable cause exists to support the violations
              of supervised release specified in the Petition [Doc. 270].

           2. Counsel for Defendant and the Government shall confer and make best
              efforts to submit to United States District Judge McDonough a proposed
              Agreed Order with respect to an appropriate disposition of the Petition for
              Warrant for Offender Under Supervision.

           3. In the event counsel are unable to reach agreement with respect to an
              appropriate disposition of the Petition for Warrant for Offender Under
              Supervision, they shall request a hearing before United States District Judge
              McDonough.

           4. The Government’s motion that Defendant be DETAINED WITHOUT
              BAIL pending further Order of this Court is GRANTED.

       ENTER.

                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE



                                                2
